 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPennsylvania Electric CompanyandViolet L Shu-gertsCase 6-CA-17557March 20, 1989ORDER GRANTING MOTIONBy CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn July 27, 1988, the Board issued its Decisionand Order in this proceeding' in which it foundthatRespondent Pennsylvania Electric Companyviolated Section 8(a)(3) and (1) by discriminatorilyfailingand refusing to retain or rehire certainnamed periodic temporary employees because ofunion and concerted activities On August 24, 1988,the General Counsel filed a motion for reconsider-ation requesting the Board remand the case to thejudge "for the purpose of taking additional evidence in the unfair labor practice proceeding as tothe allegations in the Complaint of discriminatoryconduct by Respondent subsequent to the Unit No3 and Unit No 1 outages in 1984 " The Respond-ent filed a response opposing the General Counsel'smotionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelAt the underlying hearing, the General Counselmoved to amend the complaint to allege furtheracts of discrimination subsequent to the Unit No 3and Unit No 1 outages in 1984 with the understanding that questions concerning the allegationswould be left to the compliance stage" At thattime, the Respondent did not oppose the GeneralCounsel's motion and the motion was granted bythe judge In the Board's previous decision, theBoard stated1289 NLRB 1200 (1988)No agreement by the parties to litigate allegeddiscrimination in future outagespermitsthe litigation of unfair labor practice allega-tions in compliance proceedings289 NLRB 1200 at fn 3 2 In so finding, the Boarddid not discuss the fact that the judge had granteda motion to amend the complaint, nor did it dismissthe amended complaint insofar as it alleged viola-tions not specifically found in the Board's decisionBecause the complaint, as amended at the hearing, contains outstanding unfair labor practice allegations that have not been actually litigated by theparties or decided by the judge or the Board, weshallgrant theGeneralCounsel'smotion andremand the proceeding to the administrative lawjudge to reopen the record for the taking of additional evidence regarding the remaining complaintallegations, concerning further acts of discrimination subsequent to the Unit No 3 and Unit No 1outages in 1984, and for the preparation of a sup-plemental decision by the judge Accordingly,IT IS ORDERED that the General Counsel'smotion for reconsideration is granted and thismatter is remanded to Administrative Law JudgeMarvin Roth to reopen the unfair labor practiceproceeding for the submission of evidence on alle-gations of discriminatory hiring in outages subse-quent to those previously litigated On the conclusion of the reopened hearing, Administrative LawJudge Roth shall prepare and serve on the parties asupplemental decision containing findings of fact,conclusions of law, and recommendations Follow-ing service of the supplemental decision on the par-ties, the provisions of Section 102 46 of the Board'sRules and Regulations shall govern2 In her motion theGeneral Counseldoes not ask the Boardto reconseder itsruling thatlitigation of the alleged subsequent unfairlabor practices cannotproperly be left tothe compliance stage293 NLRB No 36